Citation Nr: 0735285	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder as secondary to a service-connected knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1989, and served various periods of active and inactive 
duty in the Oklahoma Army National Guard from July 1989 to 
January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had a hearing before the Board in July 
2006, and the transcript is of record.

The case was brought before the Board in October 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include obtaining relevant 
treatment records and readjudicating the claim. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDING OF FACT

Objective medical evidence does not establish that the 
veteran is currently diagnosed with a bilateral hip 
disability.


CONCLUSION OF LAW

A bilateral hip disorder was not proximately caused by the 
veteran's service-connected knee disability.  38 U.S.C.A. §§ 
1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.

In the instant case, the veteran received a notice letter in 
May 2003, prior to the initial unfavorable agency decision in 
June 2003.  However, this notice was not fully compliant with 
38 U.S.C.A. § 5103(a), as it did not provide the veteran 
notice of what the evidence must show to support his claim.  
An April 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  This notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in May 2007.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Therefore, VA's duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service treatment records and reports from the Muskogee 
VA Medical Center (VAMC) have also been obtained.  The Board 
notes that the appellant has applied for Social Security 
disability benefits.  However, there is no indication that 
the Social Security Administration has rendered a decision on 
this claim.  Any attempt to secure records pertaining to this 
claim would therefore be futile.  The appellant has not 
identified any additional medical records to support the 
claim.  The veteran was afforded a VA examination in November 
2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

The Board notes that the veteran's representative has alleged 
that the November 2005 VA examination was inadequate.  
Specifially, the representative argues that the examiner was 
biased and did not fully consider the veteran's complaints 
during the examination.  However, in rendering his opinion, 
the examiner took into account a physical examination and the 
veteran's medical history, including a review of the claims 
folder and medical records.  Therefore, the Board finds the 
examiner's opinion to be thorough, competent and supported by 
the medical evidence of record.  Additional examination is 
not warranted.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains his service-connected knee disorder is 
the proximate cause of a bilateral hip disorder.  For 
secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R.         § 3.310.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard 
by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R.         § 3.310 in effect before the 
change, which favors the veteran. 

There is no evidence in the present case that the veteran is 
currently diagnosed with a hip disorder.  He indicated at his 
Board hearing that, while he has received treatment for hip 
pain since 1997, he has not been diagnosed with a disorder of 
the hips.  A November 2005 VA exam and related radiological 
reports found the veteran's hips to be normal.  In addition, 
an October 2004 progress note to the veteran indicated that 
his bilateral hip pain was due to a wide gait, and could not 
confirm his condition to be a result of his knee disability.

Thus, the evidence of record demonstrates that the veteran 
only has complaints of pain in his hips.  The Board notes 
that pain is not, in and of itself, a disability for the 
purposes of service connection.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

The Board acknowledges that the veteran himself claims he 
suffers from a bilateral hip disorder, secondary to his 
service-connected knee disability.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which indicates that the veteran does not 
have any current bilateral disability of the hips. Without a 
current diagnosis of a disability of the hips, the veteran's 
claim for service connection must be denied.


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


